KEARSE, Circuit Judge,
dissenting in part:
I respectfully dissent from so much of the majority decision as vacates the judgment with respect to plaintiffs Robert Petereit, Robert J. Nardello, David Lee Adkins, James Michael Lonergan, Anthony Frank Pi-trone, and John Alan Strasser. In the majority’s view, “the district court made no findings as to whether Thomas and the distributors intended the confirmation letters to be integrated agreements,” ante at 1178. It seems to me that such findings are implicit, if not explicit, in the court’s Memorandum of Decision.
For example, the court found that “[b]e-tween plaintiffs and defendant there was an understanding, an agreement, a contract. It was not written.” Again, it found that “[c]learly a contract exists between defendant and plaintiffs. Though writings have surfaced, no single document has articulated the understanding of the parties.” These appear to be findings that there was no integrated written agreement.
The district court also found that the Independent Contractor Agreements (“ICAs”), which were used after 1984, were not contracts, for it found there had been no acceptance of their terms either affirmatively or by implicit acquiescence. In a passage that appears to deal with both ICAs and the earlier letters, the court stated as follows:
Plaintiffs, supported by independent testimony and assurances of several district sales managers, were led to believe the stores to which they were assigned were assured so long as they serviced them properly. Defendant’s claim that this did not preclude its unilateral right to alter store assignments is not credited. An earlier proposed unilateral realignment was not pursued in the face of distributor opposition. Other reallocations were made by agreement. An Independent Contractor Agreement ... came to be used with distributorships, starting in 1984. No plaintiff was requested to sign such out of concern that they would refuse to do so. Defendant thereby tacitly acknowledged that it could not unilaterally dictate the terms of its arrangements with its distributors. The letter, delivered to some plaintiffs ... did not purport to bind plaintiffs. Indeed ... not calling upon them to sign an ICA suggests the contrary.... The attempts to bind plaintiffs by reading the letter to them and announcing that its terms would control their distributorships are unavailing to alter preexisting relationships.
(Emphasis added.)
In sum, I read the district court’s opinion as finding that there was an oral agreement between Thomas and the distributors; that the agreement assured the distributors of their respective territories so long as they serviced them properly; that the agreement did not include the reservation to Thomas of the right unilaterally to alter the distributors’ territories; that Thomas knew that the distributors would not agree to such a reservation and for that very reason did not expressly ask them to sign such a written agreement; and that the distributors did not acquiesce in any unilateral statement by Thomas purporting to reserve to itself the right to change their territories. As the majority opinion notes, whether the parties intended a writing to be an integration of their oral agreement presents a question of fact. I am not persuaded that the trial court here made *1188no findings as to whether Thomas and the distributors intended the confirmation letters to be integrated agreements. I agree of course that if a person conducts himself so as to lead the other party reasonably to conclude that he is accepting an offer to contract, an acceptance has occurred and there is a contract containing those terms. But here, the district court in essence found as a matter of fact that it was not reasonable for Thomas to conclude that the distributors accepted its unilateral reservation; indeed, it found that Thomas had declined to send specific contracts precisely because Thomas knew they would be rejected.
The majority’s conclusion as a matter of law that the plaintiffs who received confirmation letters acquiesced in them as integrations of the parties’ agreement thus seems to contradict the district court’s findings. Given the Anderson v. Bessemer City, 470 U.S. 564, 105 S.Ct. 1504, 84 L.Ed.2d 518 (1985), standard of review, under which the factfinder’s assessments of witness credibility and its choice between competing factual inferences can virtually never be clear error, see id. at 573-75, 105 S.Ct. at 1511-12; Fed. R.Civ.P. 52(a), I do not believe we are entitled to overrule the findings of the district court in the present case.